342 S.W.3d 438 (2011)
STATE of Missouri, Respondent,
v.
Donny J. STOUT, Appellant.
No. WD 72633.
Missouri Court of Appeals, Western District.
June 14, 2011.
Irene C. Karns, Columbia, MO, for appellant.
Shaun J. Mackelprang and John M. Reeves, Jefferson City, MO, for respondent.
Before: GARY D. WITT, P.J., and JAMES EDWARD WELSH and ALOK AHUJA, JJ.


*439 ORDER
PER CURIAM:
Appellant Donny Stout was convicted in the Boone County Circuit Court of first-degree statutory sodomy and child abuse. On appeal, Stout argues: first, that the trial court plainly erred in failing to suppress photographs admitted into evidence on the basis that the underlying search warrant was not supported by probable cause; and second, that the trial court erroneously failed to declare a mistrial after the State inquired on cross-examination whether Stout had served time in prison for a prior conviction. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).